FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERMAN EXEQUIEL SEGOVIA-                          No. 07-72576
ARANA,
                                                  Agency No. A098-112-447
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       German Exequiel Segovia-Arana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Segovia-Arana’s fear

of harm based on personal retribution did not demonstrate past persecution or a

well-founded fear of future harm on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481-84 (1992).

      Because Segovia-Arana did not establish eligibility for asylum, it follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

Segovia-Arana failed to establish it is more likely than not that he will be tortured

if he returns to El Salvador. See Santos-Lemus, 542 F.3d at 748.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-72576